Citation Nr: 1336524	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-34 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to an initial compensable evaluation for bilateral pes planus with associated plantar fasciitis.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In that decision, the RO granted service connection for bilateral pes planus with associated plantar fasciitis and assigned a noncompensable evaluation effective from May 5, 1982.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The VA examination information in the Virtual VA claims file is duplicative of the record in the VA paper claims file.

The Veterans Benefit Management System indicates that the Veteran has submitted an earlier effective date claim; however, the specific nature of the claim is not evident from a review of the VBMS claims file.  Nevertheless, that issue is not currently before the Board, as it has not yet been adjudicated by the RO.

The Board also notes that the Veteran raised the issue of Guillain-Barre syndrome in his April 2010 VA Form 9.  It is unclear as to whether he intended to file a claim for service connection for that disorder.  Regardless, that matter is not currently before the Board because it has not yet been adjudicated by the RO.  Accordingly, the issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is insufficient evidence to ascertain the severity of the Veteran's bilateral pes planus with associated plantar fasciitis for the full rating period.  Therefore, a retrospective medical opinion as to the severity of the disability from 1982 to the present should be obtained.  See Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

On remand, the RO/AMC should also seek to obtain any potentially relevant and available records of VA or private treatment for the applicable rating period in this appeal.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet from 1982 to the present.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected bilateral pes planus with associated plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral foot disability.

The examiner is being asked to provide a retrospective medical opinion as to the severity of the Veteran's service-connected bilateral foot disability for the period from 1982 to the present, to include consideration of the examination findings in a May 1982 private medical report and the Veteran's own reported history.

The examiner should take a history from the Veteran as to the nature and severity of his service-connected bilateral foot disability for the period from May 1982 to the present.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should so state with a fully reasoned explanation.   

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral foot disability under the rating criteria.  

In particular, the examiner should indicate whether the Veteran has moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and, pain on manipulations, and use of the feet; or, whether the Veteran has severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran has pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The examiner should also indicate whether the Veteran's disability could be characterized as moderate, moderately severe, or severe, or whether it results in the actual loss of use of either foot.

In addition, the examiner should indicate whether the Veteran has had, at any point since 1982, weak foot, hammertoes, hallux valgus, hallux rigidus, claw foot. and/or any other symptomatology affecting the foot.  If so, the examiner should indicate whether any such findings are a manifestation of or related to the service-connected bilateral pes planus with plantar fasciitis and provide the necessary findings to evaluate the criteria under the rating criteria.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should ensure that there is compliance with the directives of this remand and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


